 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7

 8   MARTIN DIAZ-AMEZCUA,

 9                              Petitioner,                Case No. C19-0001-BJR-MAT

10          v.                                             ORDER SETTING BRIEFING
                                                           SCHEDULE
11   MATTHEW G WHITAKER, et al.,

12                              Respondents.

13

14          Judge Rothstein has re-referred this action to the undersigned for further proceedings on

15   the merits of petitioner’s claims. (Dkt. 12.) Within 30 days, the Government shall file a habeas

16   return addressing the merits of petitioner’s claims, which it shall note for consideration as a fourth

17   Friday motion. See Local Rules W.D. Wash. LCR 7. The parties shall submit response and reply

18   briefs in accordance with the Local Rules.

19          The Clerk is directed to send copies of this order to the parties and to the Honorable Barbara

20   J. Rothstein.

21          Dated this 24th day of September, 2019.

22

23
                                                           A
                                                           Mary Alice Theiler
                                                           United States Magistrate Judge


     ORDER SETTING BRIEFING
     SCHEDULE - 1
